Citation Nr: 0415955	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  02-11 404	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York

THE ISSUE

Entitlement to additional compensation for the deceased 
veteran's spouse based on her need for aid and attendance or 
by reason of being housebound, for the purpose of accrued 
benefits.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active military service from August 1941 to 
September 1945.  He was a prisoner-of-war (POW) of the German 
Government from September 1944 to April 1945.  He died in 
February 1998.  The appellant is his widow.  She appealed to 
the Board of Veterans' Appeals (Board) from an October 2000 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York.  


FINDINGS OF FACT

1.  The veteran had active military service from August 1941 
to September 1945, and he was a POW of the German Government 
from September 1944 to April 1945.  The claims pending at his 
death on February [redacted], 1998, were fully adjudicated and the 
benefits paid.  

2.  At the time of the veteran's death there was no claim on 
file for additional compensation for his spouse based on her 
need for aid and attendance or by reason of being housebound.  


CONCLUSION OF LAW

The criteria are not met for additional compensation for the 
veteran's spouse based on her need for aid and attendance or 
by reason of being housebound, for accrued benefits.  
38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000(a) (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the VCAA was signed into law.  Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  It since has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  The implementing regulations were codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  VA 
stated that the relevant "provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA," 66 Fed. Reg. 45,629.  Thus, 
if the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

The VCAA and implementing regulations require that VA notify 
an appellant of any information and evidence necessary to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002).  Also, VA has a duty to assist in obtaining 
evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A (West 2002).  

In this case the appellant was informed of the implementing 
VCAA regulations and of the substantive law and regulations 
governing this case in the April 2002 statement of the case 
(SOC) and in the December 2002 supplemental SOC (SSOC).  In 
addition to providing an RO hearing in September 2002, at 
which the appellant testified, the RO took additional steps 
to obtain additional private clinical records. 

The appellant was informed by the RO letter of September 2000 
of what specific steps were to be taken to obtain information 
and evidence needed to substantiate her claim nor of who, VA 
or the appellant, would take any particular action in that 
regard.  

In this particular case, the Board concludes that VA's 
redefined duties to notify and assist have been fulfilled to 
the extent possible.  The appellant was provided notice of 
the evidence needed to substantiate her claim when she was 
provided a copy of the October 2000 rating action which 
denied her claim.  The discussion in that initial rating 
decision and in the SOC and SSOC cited the applicable 
statutes and regulations governing the claim at issue and 
again explained the evidence needed to substantiate her 
claim, i.e., that a claim for the benefit sought had to have 
been filed prior to the veteran's death and would be 
adjudicated on the basis of the evidence of record at the 
veteran's death.  

This preceded the October 2000 rating action which is 
appealed and, so, is in accordance with a recent Court 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(where the Court held, among other things, that VCAA notice 
must be provided to a claimant before an initial unfavorable 
decision by the agency of original jurisdiction (AOJ) on the 
claim).  

However, the claim for accrued benefits is, by its very 
nature, a claim for past due and unpaid benefits, so it must 
be adjudicated on the basis of the evidence of record at the 
relevant time in question-the date of the veteran's death.  
And in this particular instance, this date followed the 
enactment of the VCAA.  See 38 U.S.C.A. § 5121(a) (West 2002) 
and 38 C.F.R. § 3.1000(a) (2003); see also VAOGCPREC 6-93 
(Aug. 9, 1993).  Moreover, there is no dispute as to the 
evidence to be considered.  The appellant does not make 
specific reference to or otherwise mention any additional 
information or evidence that needs to be obtained to fairly 
decide this claim.  

In addressing the question of whether there is a VA duty to 
provide a VCAA notice pursuant to 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) when there is no reasonable possibility 
that any assistance VA would provide to the claimant would 
substantiate the claim, the starting point for consideration 
is the language contained in the governing statutes and 
regulations.  

With respect to VA's duty to assist claimants, section 5103A 
of title 38, U.S.C., includes an exception to the requirement 
that VA must make reasonable efforts to assist claimants in 
obtaining evidence necessary to substantiate their claims for 
benefits when such claims are either inherently incredible or 
legally impossible.  That exception provides as follows: 
"The Secretary is not required to provide assistance to a 
claimant under this section [entitled 'Duty to assist 
claimants'] if no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  
38 U.S.C. § 5103A(a)(2); see also 38 C.F.R. § 3.159(d).  No 
such similar exception is set forth in 38 U.S.C. § 5103 or 
38 C.F.R. § 3.159(b) with respect to VA's obligation to 
satisfy the duty to notify.  

Indeed, VA specifically addressed the situation of whether a 
VCAA duty to notify notice is required in situations where 
there is no reasonable possibility that VA assistance would 
help substantiate the claim in the final VCAA regulations.  
In that regard, VA stated as follows in the Supplementary 
Information:  

The VCAA requires VA to notify a claimant of 
the information and evidence necessary to 
substantiate a claim in all claims for which 
a substantially complete application has 
been submitted, regardless of whether VA is 
going to assist in obtaining evidence.  If a 
VA decisionmaker determines that a claim is 
inherently incredible, the decisionmaker can 
request that the claimant submit information 
or evidence as provided by section 5103(a) 
and § 3.159(b)(1) that would lead VA to 
conclude that it should provide assistance 
to substantiate the claim.

66 Fed. Reg. 45,620, 45,628 (Aug. 29, 2001).  

When the outcome of the adjudication of a claim is governed 
solely by the law, i.e., when the facts are firmly 
established and not in dispute, the VCAA is inapplicable.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) (because the law as 
mandated by statute, and not the evidence, is dispositive of 
this claim, the VCAA is not applicable); Smith (Claudus) v. 
Gober, 14 Vet. App. 227 (2000) (holding that VCAA did not 
affect federal statute that prohibits payment of interest on 
past due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002).  

In this case, in October 2000, the RO denied the claim for 
additional compensation based on need for aid and attendance 
or by reason of being housebound of the veteran's spouse, for 
the purpose of accrued benefits based on a factual 
determination that the appellant was not in need of aid and 
attendance and was not housebound.  While the Board will deny 
the claim on an alternative ground, no further development is 
required to comply with the VCAA or the implementing 
regulations prior to adjudicating the claim for accrued 
benefits because there is no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  So no further 
assistance is required and would be unproductive.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) and Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

Accrued Benefits

As mentioned, an accrued benefits claim is, by definition, a 
derivative claim.  And it arises after an entitled payee who 
is typically, but not exclusively, the veteran, has died.  
Although a claim does not survive the claimant's death, 
see Vda de Landicho v. Brown, 7 Vet. App. 42, 47 (1994), 
certain individuals may be entitled to accrued benefits under 
certain circumstances.  Typically, accrued benefits are 
potentially available following the death of a veteran; 
however, such benefits may also flow from the death of a 
surviving spouse or child, or a person receiving an 
apportionment of the veteran's benefits, etc.  
See 38 U.S.C.A. § 5121(a)(1), (3), (4), (5) (West 2002); 
38 C.F.R. § 3.1000(a)(2), (3), (4), (b) (2003).  But in each 
instance, the appellant's entitlement can never exceed what 
the veteran was entitled to when he died because she 
effectively is placed in his shoes for all intents and 
purposes (Addidas Rule).

In Bonny v. Principi, 16 Vet. App. 504, 507 (2002) 
(hereinafter Bonny), the Court held that 38 U.S.C.A. 
§ 5121(a) provides, in pertinent part, that: 

...periodic monetary benefits [] under laws 
administered by the Secretary to which an 
individual was entitled at death under existing 
ratings or decisions, or those based on evidence in 
the file at date of death [] (hereinafter [] 
referred to as "accrued benefits") and due and 
unpaid for a period not to exceed two years, shall, 
upon the death of such individual be paid []

"The paragraph provides for payment of (1) periodic monetary 
benefits to which an individual was entitled at death under 
existing ratings or decisions, which the Court will call 
"benefits awarded but unpaid", or (2) periodic monetary 
benefits based on evidence in the file at the date of an 
entitled individual's death and due and unpaid for a period 
not to exceed two years, which are called "accrued benefits" 
for purposes of sections 5121 and 5122."  Bonny, at 507.  

"The important distinction between the two types of periodic 
monetary benefits is that one type of benefits is due to be 
paid to the veteran at his death and one type is not.  As to 
the former, when the benefits have been awarded but not paid 
pre-death, an eligible survivor is to receive the entire 
amount of the award.  The right to receive the entire amount 
of periodic monetary benefits that was awarded to the 
eligible individual shifts to the eligible survivor when 
payment of the award was not made before the eligible 
individual died.  This interpretation of 38 U.S.C. § 5121(a) 
is completely consistent with the plain language of the 
statute, as previously quoted and interpreted herein."  
Bonny, at 507.   

"As to the latter type of periodic monetary benefits, [i.e., 
accrued benefits] what is determinative regarding accrued 
benefits is that evidence in the individual's file at the 
date of death supports a decision in favor of awarding 
benefits.  Because the benefits cannot be awarded to the 
deceased individual, an eligible survivor can claim a portion 
of those accrued benefits.  See Richard [v. West, 161 F.3d 
719 (Fed. Cir. 1998)], Haines [v. West, 154 F.3d 1298 (Fed. 
Cir. 1998), cert. denied, 526 U.S. 1016, 119 S.Ct. 1249, 143 
L.Ed.2d 347 (1999)], and Marlow [v.West, 12 Vet. App. 548 
(1999)], all supra."  Bonny, at 508.   

In response to the decision in Bonny, on December 16, 2003, 
the President signed the Veterans Benefits Act of 2003 (the 
Act).  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
117 Stat. 2651 (Dec. 16, 2003).  Section 104 of the Act 
amended 38 U.S.C.A. § 5121(a) to remove the inconsistent 
treatment of benefits unpaid at the time of death created in 
Bonny.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 104, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. § 5121(a).  Specifically, the Act amended § 5121(a) 
by repealing the 2-year limitation on accrued benefits so 
that an eligible survivor(s) may receive the full amount of 
any benefits that were due the veteran at the date of death.  
However, this provision applies with respect to deaths 
occurring on or after December 16, 2003.  The veteran in this 
case died before this, in October 2001.  So the liberalizing 
amendment created by this Act is inapplicable.  And while no 
implementing regulation has yet been created, it could not be 
made effective prior to the effective date of the legislation 
on December 16, 2003.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114; cf. VAOPGCPREC 3-2000 (Apr. 10, 2000).  

Thus, the appellant may not prevail based on the recent 
liberalizing legislation.  

In Jones v. West, 136 F.3d 1296, 1299-3000 (Fed. Cir. 1998) 
the United States Court of Appeals for the Federal Circuit 
held that, together, 38 U.S.C.A. §§ 5101 and 5121 (West 1991 
& Supp. 1997) "compels the conclusion that, in order for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  This comports with the 
Federal Circuit's decision in Zevalink v. Brown, 102 F.3d 
1236 (Fed. Cir. 1996) which held that a surviving spouse's 
"accrued benefits claim is derivative of the veteran's 
claim" and so concluded that, absent unconsidered new and 
material evidence in the file as of the date of death, a 
surviving spouse could only receive accrued benefits based 
on "existing ratings and decisions" and could not reopen 
and reargue a claim.  Zevalink, at 1241-42.  "Thus, a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim 
is that, without the veteran having a claim pending at time 
of death, the surviving spouse has no claim upon which to 
derive his or her own application.  Just as the surviving 
spouse in Zevalink [v. Brown, 102 F.3d 1236 (Fed. Cir. 
1996)] could not reopen the veteran's accrued benefits 
claim, so [] the surviving spouse may not file an accrued 
benefits claim in lieu of the veteran."  Jones, at 1300.  

A death certificate indicates the veteran died on February 
[redacted], 1998.  

VA Form 21-530, an Application for Burial Benefits, was 
received by VA in March 1998.  

VA Form 21-534, an Application for Dependency and Indemnity 
Compensation (DIC), Death Pension, and Accrued Benefits by a 
Surviving Spouse or Child (including Death Compensation if 
Applicable), was also received in March 1998.  

A December 1998 rating action granted, for the purpose of 
accrued benefits, service connection for coronary artery 
disease, with an evaluation of 100 percent effective 
February 3, 1995, and an evaluation of 60 percent effective 
September 1, 1995.  The RO also granted special monthly 
compensation (SMC) based on a service-connected generalized 
disorder, evaluated as 100 percent disabling, and additional 
service-connected disabilities of coronary artery disease, 
hepatitis, and partial amputation of the right 3rd finger, 
independently ratable at 60 percent or more disabling, 
effective February 3, 1995.  That rating action also granted 
basis eligibility under 38 U.S.C. Chapter 35 from June 21, 
1994.  Another rating action in December 1998 granted 
service connection for the cause of the veteran's death.  

The appellant's claim for additional compensation based on 
her need for aid and attendance or by reason of being 
housebound, for the purpose of accrued benefits, was 
received in August 2000, more than two years after 
the veteran's death.  

At the September 2002 RO hearing before a Decision Review 
Officer (DRO), the appellant testified, in substance, that 
she was in need of aid and attendance and was housebound.  

Nevertheless, the law is clear, to be entitled to accrued 
benefits there must have been a claim received by VA prior 
to the veteran's death.  Even if the DIC claim received in 
March 1998 were construed to be a claim for additional 
compensation based on the spouse's need for aid and 
attendance or by reason of being housebound, which would be 
earlier than receipt of the claim in August 2000, 
it is still after the veteran's death.  So, it also was not 
a valid claim for the purpose of accrued benefits.  There is 
virtually no documentation on file prior to the veteran's 
death which even suggests that such a benefit was claimed.  

The appellant-widow in this particular case may not assert a 
new claim or attempt to reopen a previously and finally 
denied claim as a basis for accrued benefits.  So her claim 
for additional compensation based on her need for aid and 
attendance, for the purpose of accrued benefits, must be 
denied.  And since the preponderance of the evidence is 
against her claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

The claim for accrued benefits is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



